MAINE SUPREME JUDICIAL COURT                                      Reporter of Decisions
Decision:    2015 ME 93
Docket:      Cum-14-476
Submitted
  On Briefs: July 1, 2015
Decided:     July 28, 2015

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, and JABAR, JJ.



                                     IN RE I.R.

PER CURIAM

         [¶1] The mother of I.R. appeals from a judgment of the District Court

(Portland, Powers, J.) terminating her parental rights to the child pursuant to

22 M.R.S. § 4055(1)(B)(2) (2014). The mother argues that there is insufficient

evidence in the record to support the court’s findings, by clear and convincing

evidence, of at least one ground of parental unfitness. We affirm the judgment.

                                 I. BACKGROUND

         [¶2] The record supports the following findings of the court by clear and

convincing evidence. See In re M.S., 2014 ME 54, ¶ 13, 90 A.3d 443.

         [¶3] The mother suffers from a significant mental illness. Due to concerns

about the effect of that illness on her mental capacity, the court assigned the

mother her own guardian ad litem in these proceedings. The mother spent time in

psychiatric facilities in 2013 and 2014, and has a history of suicidal thoughts. The

mother lived in multiple states while this case was pending.
2

          [¶4]      The Department of Health and Human Services initiated child

protection proceedings concerning I.R. in 2012, while he was still in the hospital

after having been born two months premature. The Department alleged that the

mother has schizo-affective disorder, for which she does not consistently take her

medication; in the forty days the child spent in the hospital after his birth, the

mother spent very little time with him and did not understand the nature of the

child’s needs or the seriousness of his medical condition; and the mother had

agreed that she was uncomfortable caring for the child alone.1 The mother later

agreed to a finding of jeopardy concerning the child based on her untreated mental

health issues, her inability to care for the child’s daily needs, her inability to care

for the child’s particular medical and developmental needs, and her lack of overall

stability. See 22 M.R.S. §§ 4002(6), 4035 (2014).

          [¶5] Since child protection proceedings began, the mother has not engaged

in any reunification services, including mental health counseling or parenting

education. The mother also has not visited the child with any consistency; in the

summer of 2014, for example, she saw him six times. During those visits, the

mother did not interact with the child, and the court found that she has no “real

relationship” with him.


    1
        The father does not appeal from the termination of his parental rights.
                                                                                      3

      [¶6] In 2014, the Department filed a petition to terminate the mother’s

parental rights, alleging that the mother has a history of command auditory

hallucinations and suicidal ideation; has a history of substance abuse; while

pregnant again, was admitted to a hospital in Massachusetts due to her reports of

auditory hallucinations and suicidal statements; moved to Maryland without

notifying the Department of her move; had no contact with her child for five

months after she left Maine; has not engaged in any mental health treatment or

reunification services; has no stable housing; does not engage with the child during

the visits she does have with the child, and instead watches him and makes no

attempt to interact with him; and has no ability to care for the child. The court

conducted a testimonial hearing on the termination petition. The mother did not

testify at the hearing, but did stipulate to her mental health issues and her failure to

participate in various Department services.

      [¶7] During the hearing, the court discussed its recent receipt of two letters

from the child’s maternal grandmother, who was neither a party nor an intervener

in the proceeding. In one of those letters, the grandmother purported to inform the

court that the mother and the child were members of the Seminole tribe, and

attempted to obtain custody over the child pursuant to the Indian Child Welfare

Act (ICWA), 25 U.S.C.S. §§ 1901-1963 (LEXIS through P.L. 114-25, approved

6/15/15). The Department responded that, in January of 2013, when it had first
4

learned of this claim, it had contacted both the Seminole Tribe of Florida and the

Seminole Nation of Oklahoma. Both responded to the Department’s inquiry by

reporting that there was no record of enrollment of the parents or the child in the

Seminole tribe or nation.     The Department had also contacted the Penobscot

Nation, but had received no response.        Based on this information, the court

correctly declined to apply the ICWA to this matter.

      [¶8]   The court terminated the mother’s parental rights to the child on

grounds that she is unwilling or unable to protect the child from jeopardy, is

unwilling or unable to take responsibility for the child within a reasonable time,

and failed to make a good faith effort to rehabilitate and reunify with the child, and

that termination is in the best interest of the child. See 22 M.R.S. § 4055(1)(B)(2).

The mother appeals. See 22 M.R.S. § 4006 (2014).

      [¶9] The child is now three years old and has been with his foster family

since he left the hospital shortly after his birth. He suffers from a chronic lung

disease, a hip condition, and motor skills problems, all of which require frequent

treatment and/or therapy. Although all of his conditions have been improving, the

child requires a healthy parent who can meet his daily physical and emotional

needs, as well as his greater medical needs, and who can provide safe and stable

housing. The foster parents who are currently caring for the child and providing

for all of his needs wish to adopt him.
                                                                                                        5

                                         II. DISCUSSION

        [¶10] The mother challenges the sufficiency of the evidence supporting the

court’s findings of parental unfitness. She argues that although there was sufficient

evidence of her deficits, the court erred in failing to consider whether or how those

deficits affect her ability to parent the child. In particular, the mother argues that

there was no evidence that, with family or community support, she could not

appropriately parent the child.2

        [¶11] Contrary to the mother’s suggestion, there was sufficient evidence to

support the court’s judgment by clear and convincing evidence, including its

findings that the mother’s deficits—and particularly her mental illness—affected

her ability to parent. Specifically, there was evidence that she has never cared for

the child since his birth, lacks any understanding of the child’s needs, is

subjectively uncomfortable around him, fails to interact with him during visits, and

failed to make any efforts to rehabilitate and reunify with him. There was also

sufficient evidence to support the court’s finding that termination is in the best

interest of the child, i.e., that the child has particular medical and emotional needs

that the mother is unable to understand or satisfy, and that the foster parents—who


   2
     The mother also challenges the court’s alleged failure to consider a kinship placement for the child.
See 22 M.R.S. § 4003(3-A) (2014). The placement she suggested—her own mother—was carefully
considered by the Department, the guardian ad litem, and the court early in these proceedings, and was
found to be completely inappropriate. This argument is not persuasive and we do not discuss it further.
6

wish to adopt the child—have cared for those needs well since shortly after the

child’s birth. See 22 M.R.S. § 4055(1)(B)(2); In re M.S., 2014 ME 54, ¶¶ 13, 15,

90 A.3d 443.

        The entry is:

                           Judgment affirmed.




On the briefs:

        Erika S. Bristol, Esq., Auburn, for appellant mother

        Janet T. Mills, Attorney General, and Meghan Szylvian, Asst.
        Atty. Gen., Office of the Attorney General, Augusta, for
        appellee Department of Health and Human Services



Portland District Court docket number PC-2012-72
FOR CLERK REFERENCE ONLY